Exhibit 10.4

2011 Plan Award Certificate – Restricted Stock Unit (Performance-Vesting)

 

Alkermes plc

Connaught House

1 Burlington Road

Dublin 4, Ireland

 

Name: Participant Name

 

Address: Participant Address

 

Grant ID: Grant ID

 

Plan: Plan ID

 

ID: Optionee ID

 

Effective [Grant Date] (the “Grant Date”), you have been granted a
performance-vesting restricted stock unit award (the "PRSU"). The PRSU is for a
total of [Award Grant Amount] ordinary shares, par value $0.01 per share (the
“Shares”), of Alkermes plc (the “Company”).

 

The PRSU was granted under the Alkermes plc 2011 Stock Option and Incentive
Plan, as amended (the “Plan”), and is governed by the terms and conditions
thereof and of this award certificate (this “Award Certificate”). A copy of the
Plan is posted on your local human resources page of the Company’s website.
Unless otherwise defined in this Award Certificate, all capitalized terms used
in this Award Certificate shall have the respective meanings ascribed to them in
the Plan.

 

Vesting details for the PRSU are as follows:

 

[INSERT MILESTONES OR OTHER VESTING SCHEDULE]

 

You must be employed by, or in another service relationship with, the Company on
each vesting date in order to receive the Shares that vest on each such
date.  For purposes of the PRSU, and as set forth in Section 14 of the Plan, you
will continue to be deemed employed by the Company for so long as you (x) remain
employed by the Company or any Subsidiary, regardless of any transfer between
the Company or such Subsidiary or between Subsidiaries, or any transfer from one
eligibility category under Section 4 of the Plan to another, or (y) are on an
approved leave of absence from the Company or any Subsidiary.

 

No portion of the PRSU shall vest prior to the one year anniversary of the Grant
Date. If a vesting event or milestone is achieved and the compensation committee
of the Company’s board of directors acknowledges and recognizes the achievement
of such vesting event or milestone during the 12-month period between the Grant
Date and the one year anniversary of the Grant Date, the portion of the Shares
subject to such vesting event or milestone shall vest on the first business day
immediately following the one year anniversary of the Grant Date.

 

The Company will deliver to you a number of Shares equal to the number of vested
Shares subject to your PRSU within three business days of each applicable
vesting date. Delivery of the Shares in settlement of your PRSU is intended to
comply with the requirements for the short-term deferral exemption available
under Treasury Regulations Section 1.409A-1(b)(4) and shall be construed and
administered in such manner.

 

In the event of the termination of your employment or other service relationship
with the Company by reason of death or permanent disability, the PRSU shall
automatically vest and be exercisable in full effective upon such termination.

 

The grant of the PRSU does not infer any right to, or expectation of, the grant
of any additional Awards on the same basis or at all, in any future year.
Participation in the Plan shall in no way give you any rights to compensation
for any claim of loss in relation to the Plan, including without limitation:

 

 

(a)

any loss or reduction of any rights or expectations under the Plan in any
circumstances or for any reason (including lawful or unlawful termination of an
employment relationship);

 

1 of 2

 

--------------------------------------------------------------------------------

 

2011 Plan Award Certificate – Restricted Stock Unit (Performance-Vesting)

 

 

 

(b)

any exercise of a discretion or a decision taken in relation to an Award or to
the Plan, or any failure to exercise a discretion or take a decision; or

 

 

 

(c)

the operation, suspension, termination or amendment of the Plan.

 

 

Any controversy or claim arising out of or relating to this Award Certificate
and/or the PRSU shall, to the fullest extent permitted by law, be settled by
arbitration in any forum and form agreed upon by the parties or, in the absence
of such an agreement, under the auspices of the American Arbitration Association
(“AAA”) in Boston, Massachusetts, USA, in accordance with the Employment
Arbitration Rules and Mediation Procedures of the AAA, including, but not
limited to, the rules and procedures applicable to the selection of arbitrators.
Judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof.

 

You may not be issued any Shares in respect of the PRSU unless either (i) the
Shares are registered under the Securities Act of 1933, as amended (the
“Securities Act”); or (ii) the Company has determined that such issuance would
be exempt from the registration requirements of the Securities Act. The PRSU
also must comply with other applicable laws and regulations governing the PRSU,
and you will not receive such Shares if the Company determines that such receipt
would not be in material compliance with such laws and regulations.

 

The Company has no duty or obligation to minimize the tax consequences to you of
the PRSU and will not be liable to you for any adverse tax consequences to you
arising in connection with the PRSU. You are advised to consult with your own
personal tax, financial and/or legal advisors regarding the tax consequences of
the PRSU.

 

This Award Certificate may not be modified or amended except in a writing signed
by you and a duly authorized officer of the Company. Notwithstanding the
foregoing, the Administrator reserves the right to modify or amend, by written
notice to you, the terms of the PRSU and/or this Award Certificate in any way it
may deem necessary or advisable (i) as a result of any change in applicable laws
or regulations, or any future law, regulation, ruling, or judicial decision, in
each case applicable to the PRSU, or (ii) for any other legal purpose, provided
that (in each case of (i) or (ii) above), no such modification or amendment
shall adversely affect your rights under the PRSU and/or this Award Certificate
without your written consent.

 

Alkermes plc

 

 

 

By:

 

 

 

2 of 2

 